309 F.3d 1193
Warren Wesley SUMMERLIN, Petitioner-Appellant,v.Terry L. STEWART, Director of Arizona Department of Corrections, Respondent-Appellee.
No. 98-99002.
United States Court of Appeals, Ninth Circuit.
November 4, 2002.

Before: KOZINSKI, TROTT, and THOMAS, Circuit Judges.

ORDER

1
In response to the Motion for Clarification, the Court notes that when a case is heard or reheard en banc, the en banc panel assumes jurisdiction over the entire case, see 28 U.S.C. § 46(c), regardless of the issue or issues that may have caused any member of the Court to vote to hear the case en banc. If the Court votes to hear or rehear a case en banc, the en banc panel may, in its discretion, choose to limit the issues it considers. See, e.g., Rand v. Rowland, 154 F.3d 952, 954 n. 1 (9th Cir. 1998); United States v. Perez, 116 F.3d 840, 843 n. 2 (9th Cir.1997). However, the en banc panel is under no obligation to do so. Neither General Order 5.2, nor the procedural posture of this case, alters this rule.


2
Thus, when the Court requests that the parties brief the question of whether a case should be heard or reheard by an en banc panel, it is referring to the entire case.